        Case 4:18-cv-00073-BMM Document 18 Filed 01/28/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

                                                      CV-18-73-GF-BMM
 WILDEARTH GUARDIANS, et al.,

                  Plaintiffs,

       vs.                                                   ORDER

 U.S. BUREAU OF LAND
 MANAGEMENT, et al.,

                Federal Defendants.




      Before the Court is Defendants Bureau of Land Management, et al., motion

to stay this case (Doc. 16).

      Federal Defendants seek to stay this case and all deadlines pursuant to the

Scheduling Order (Doc. 14) because funding for the Department of Justice expired

and appropriations to the Department have lapsed. (Doc. 16 at 2). This lapse in

appropriations has caused the Department of Justice attorneys and other

governmental employees related to this suit to work in very limited circumstances.

Id. Defendants seek a stay of the deadline until Congress has restored

appropriations to the Department. Id.

      Indeed, the Federal Government remains partially shutdown and continues

to impact negatively close to one million federal workers. To stay these

                                         1
        Case 4:18-cv-00073-BMM Document 18 Filed 01/28/19 Page 2 of 2



proceedings, however, due to the Federal Government’s failure to reopen and deny

the Plaintiffs the right to be heard in relation to these alleged harms conflict with

the interests of justice.

                                       ORDER

       Accordingly, IT IS ORDERED that Defendants’ Motion for Stay (Doc. 16)

is DENIED.

       DATED this 28th day of January, 2019.




                                           2
